DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 07 January 2020 has been entered. 
1c.	The amendment to the specification updating the status of parent application and grand information is entered. No new matter has been introduced. 
1d.	The drawings filed on 22 October 2019 are acceptable.
Claim Status:
1e.	Claims 2-20 are pending and under consideration. 

Information Disclosure Statement:

2.	The information disclosure statement, (IDS) filed on 18 10 March 2020 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references and the references in parent application 15/803,886 have been considered as to the merits.
Claim Objections:
3.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 U.S.C. § 112 [b]:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4a.	Claim 2 is indefinite because the claims do not recite a clear nexus between the preamble of the claim and the final step of the claim. The claim is drawn to a method of predicting an increased probability of breast cancer relapse in a breast cancer patient, however, the claim recites “administering to the patient an effective amount of an anti-cancer agent”, which is not related to the preamble /goal of the claimed method. 
Claims 3-16 are also rejected under 35 U.S.C. 112, [b], is so far as they depend from claim 2 for the limitations set forth above.
Claim Rejections - 35 U.S.C. § 112 (a): Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

5a.	Claims 2-9 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims recite a method of; (i) obtaining a biological sample comprising T cells from the patient; (ii) contacting the biological sample with an IL-6 pathway detection agent capable of binding an IL-6 pathway protein, thereby forming a detectable complex; and (iii) detecting and/or quantifying the detectable complex.  Accordingly, the claims recite a vast genus of detection agents that are capable of binding a vast genus of IL-6 pathway proteins, but the claims recite no structural limitations for the detection agents or the IL-6 pathway proteins.
The specification teaches that the IL-6 pathway proteins, pSTAT1, pSTAT3, gp130 and IL-6Rα are significantly lower in naive CD4+ T cells from breast cancer patients compared to healthy individuals, (see paragraphs 0215, 0218 and figures 1A-1C, 3A-3C). The specification also teaches that mRNA levels of ADAM17 were significantly higher in breast cancer patients, (see figure 3D). The pSTAT1, pSTAT3, gp130 and IL-6Rα, ADM17 levels were measured by contacting naive CD4+ T cells with antibodies against pSTAT1, pSTAT3, gp130, IL-6Rα, (see 0202, 0203). However, besides said antibodies or said proteins, other detection agents or other IL-6 pathway 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  However, in the instant case the skilled artisan cannot envision the detailed chemical structure of the encompassed detection agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
 	Accordingly, the claims do not meet the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 U.S.C. § 112 (a): Scope of Enablement;

5b.	Claims 2-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of predicting and treating breast cancer in a patient having an increased risk for breast cancer relapse, the method comprising detecting IL-6-induced phosphorylation of STAT1, STAT3, gp130, IL6Rα or ADAM17 in peripheral blood CD4+T cells from breast cancer patients, wherein the patient has an increased probability of breast cancer relapse when: 
(a) the T cells from the patient are less responsive to IL-6 relative to a standard control; (b) the patient has a lower level of IL-6Rα relative to a standard control; 
(c) the patient has a higher level of ADAM17 relative to a standard control; or 
(d) the patient has a lower level of gp130 relative to a standard control, wherein the patient is administered an effective amount of an anti-cancer agent; does not reasonably provide enablement for a method of predicting and/or treating breast cancer in a patient having an increased risk for breast cancer relapse, the method comprising contacting a peripheral blood sample with either an IL-6 pathway detection agent wherein a different IL-6 activity relative to a standard control indicates an increased probability of breast cancer relapse in the breast cancer patient relative to a breast cancer patient without the different IL-6 activity, wherein the patient is administered an effective amount of an anti-cancer agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
The instant claims are directed to a method of predicting and/or treating breast cancer in a patient having an increased risk for breast cancer relapse, the method comprising contacting an IL-6 pathway detection agent capable of binding an IL-6 pathway protein in breast cancer patients; wherein a different IL-6 activity relative to a standard control indicates an increased probability of breast cancer relapse in the breast cancer patient relative to a breast cancer patient without the different IL-6 activity. The specification teaches that ADAMI 7 in T cells are significantly higher in breast cancer patients in remission who relapse when compared to the mRNA levels ofADAMI7 in T cells in healthy controls, (see 0082). The specification also teaches that lower IL-6 signaling responses predict worse relapse-free survival, (FIG. 4C, FIG. 4D). The specification teaches that impaired IL-6 signaling responses in T cells from breast cancer patients are caused by reductions in both chains of the IL-6 receptor complex via two distinct mechanisms; gpl30 via reduced transcription, and IL-6Ra via enhanced cleavage by ADAM17, (0219). 
It is recognized in the relevant art that in human primary breast cancers, increased levels of IL-6 were found at the tumor leading edge and positively correlated  Likewise, Dethlefsen et al, (Breast Cancer Res Treat; 2013; Vol. 138, pages 657-664), teach that breast cancer patients have higher circulating levels of IL-6 with as much as a tenfold increase in breast cancer patients compared to healthy controls, (page 660, column 2). Salgado et al, (International Journal of Cancer, 2003; Vol. 103, pages 642– 646), cited on the IDS of 03/10/2020) teach that circulating IL-6 is associated with worse survival in patients with metastatic breast cancer and is correlated with the extent of disease, (see abstract). Moreover, Shen et al, (Tumor Biology, Vol. 37, pages 15359-15370, published on 09/22/2016) teaches that ADAM17 acts on breast cancer tumorigenesis and progression and that possibly, treatment with ADAM17 selective inhibitors will aid in clinical developments, prolong patients’ survival, and improve their prognosis, (see abstract and page 15366, column 1). Widschwendter, (Clinical Cancer Research, 2002, Vol. 8, pages 3065-3074) teach that breast cancer patients with high STAT1 activation live longer and relapse less frequently, irrespectively of whether STAT1 activation was determined by STAT1 DNA binding or tyrosine phosphorylation, (see abstract, page 3070, column 1 and figure 5). 
The instant claims encompass that a different IL-6 activity relative to a standard control indicates an increased probability of breast cancer relapse in the breast cancer patient relative to a breast cancer patient without the different IL-6 activity; wherein said different IL-6 activity would lead to relapse, because the specification only establishes that a patient has an increased probability of breast cancer relapse when: 
 (a) the T cells from the patient are less responsive to IL-6 relative to a standard control; (b) the patient has a lower level of IL-6Ra relative to a standard control; 
(c) the patient has a higher level ofADAM17 relative to a standard control; or 
(d) the patient has a lower level of gp!30 relative to a standard control. A large quantity of experimentation would be necessary to test for all recited IL-6 pathway proteins and determine different IL-6 activity that would lead to increased relapse, as encompassed by instant claims.  
The instant claims encompass that a different IL-6 activity relative to a standard control indicates an increased probability of breast cancer relapse. The claims do not specify what the different IL-6 activity is or which IL-6 pathway proteins to be detected. The skilled artisan must resort to trial and error experimentation to identify the different IL-6 activity that would lead to relapse.  Such trial and error experimentation is  
Due to the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Conclusion:
6.	No claim is allowed. 
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        09 March 2021